Title: To James Madison from Two Chiefs of the Wyandot Nation, 24 October 1811
From: Two Chiefs of the Wyandot Nation
To: Madison, James


FatherSandusky 24th October 1811
In behalf of ourselves & a number of our people We wish to Say a few words. Father we live on The United States Land at Lower Sandusky. Some of our own people have taken up the Tomahawk against us, & are murdering us day by day. Several of our people have been Killed & many more are threatened with Death, how many we do not Know. Father we beg you would interpose your Athority & Influence, Correct those who are murdering us & Stop the further progress of Destruction among us. Father we beg you to Correct the Crane, it is his party who are Cutting us off. Father We beg that you will not delay but hasten to Relieve us. We request that this Letter may be Kept Secret for if it Should be Known our lives would be taken immediately.
Father Perhaps this may be the last time that we Shall have an Opportunity to express our Affection & Confidence for you but we trust in God for Protection & Pray that your Safety & happiness may be objects of his Care.

Bowl his  Mark
Wasp his  Mark
Two of the Chiefs of the Wyandot Nation

